                               CARTER LEDYARD & MILBURN LLP
                                                 Counselors at Law
 Alexander G. Malyshev                                2 Wall Street
         Partner
             •
                                                 New York, NY 10005-2072
Direct Dial (212) 238-8618                                    •                                     570 Lexington Avenue
E-mail: malyshev@clm.com                              Tel (212) 732-3200                           New York, NY 10022-6856
                                                      Fax (212) 732-3232                               (212) 371-2720



                                                January 15, 2021

 VIA ECF

 Hon. Joan M. Azrack
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 920
 Central Islip, New York 11722

           Re:        Harbor Park Realty, LLC, et al. v. World Business Lenders, LLC, et al.
                      Case No.: 2:19-cv-06971(JMA)

 Dear Judge Azrack:

        This firm represents Defendants World Business Lenders, LLC (“WBL”) and Axos Bank
 (sued as Axos Bank f/k/a B-of-I Federal Bank) (“Axos”) (collectively, the “Corporate
 Defendants”). 1 We write in accordance with the Court’s pre-motion conference order (Dkt No.
 30), to request the following schedule for the Corporate Defendants’ motion to dismiss the
 Amended Complaint:

           •          February 15, 2021 – motion to be filed
           •          March 15, 2021 – opposition due date
           •          April 5, 2021 – reply due date

         We had hoped to submit the schedule jointly with counsel for Plaintiffs but have received
 no response to our proposed schedule from Mr. Nussbaum. See Exhibit A (January 11, 2021, e-
 mail from A. Malyshev to M. Nussbaum). Moreover, while the Court ordered limited discovery
 on the issue of whether the loan at issue was a business, or personal, loan, prior to January 1,
 Plaintiffs failed to respond to the Corporate Defendants’ discovery requests. See id. Plaintiffs
 never served their own discovery demands, and in fact stopped communicating altogether in late
 2020.


 1
  This firm does not represent Defendant Circadian Funding, LLC (“Circadian”) which did not appear at the October
 20, 2020 conference and, according to what was stated by Plaintiffs’ counsel, had not been served. No amended
 summons or proof of service has been filed since then, even though the 90-day limit for effectuating service under
 Fed. R. Civ. Pro. Rule 4(m) has long passed.



  9792248.4
Hon. Joan M. Azrack
January 15, 2021
Page 2


         The Corporate Defendants are being prejudiced by Plaintiffs’ delay tactics, which have
delayed the motion for more than six months already. Mr. Adoni is a sophisticated litigant, and a
multitude of recent New York Supreme Court actions demonstrate Mr. Adoni’s experience and
sophistication in seeking various forms of business loans and other forms of business funding. 2 As
a result Mr. Adondi and his counsel, who Mr. Adondi has described in a defamation complaint
as a “a fashion industry elder statesman” with relationships with hundreds of retailers in the United
States and around the world, 3 are well familiar with Plaintiffs’ discovery obligations.

       In light of Plaintiffs’ willful failure to participate in this limited discovery, the Corporate
Defendants must assume that there is nothing Plaintiff could produce to counter the transactional
documents annexed to and incorporated into the Amended Complaint, including: (1) Section 8(b)
of the Business Promissory Note and Security Agreement (“Note”) annexed as Exhibit A to the
Amended Complaint, which provides that “the proceeds of this Loan Agreement will be used for
business purposes only, and not for personal, consumer, family or household purposes or to
purchase personal, consumer, family or household goods.”; and (2) the “Business Loan Purpose
Affidavit” Mr. Adoni executed on behalf of Harbor Park in connection with the Note, which also
provides that the loan proceeds “will be used for business purposes only, and not for personal,
consumer, family or household purposes or to purchase personal, consumer, family or household
goods.”

        Accordingly, we renew the Corporate Defendants’ request to file a motion to dismiss the
Amended Complaint, and ask the Court to so-order the proposed briefing schedule set forth above.
In the motion, the Corporate Defendants will request that, as a sanction for non-compliance with
the Court’s pre-motion conference discovery order, Plaintiffs should be precluded from making
any arguments (i) based on any documents or information not otherwise available to the Corporate
Defendants that should have been provided pursuant to the Corporate Defendants’ discovery
demands or (ii) premised upon Plaintiffs’ alleged need for discovery from the Corporate
Defendants.



2
  See, e.g., New York Community Bank, v. Jacob Adoni et al., N.Y. Sup. Ct., Nassau Co. Index No 616879/2019 (action
on note seeking ~$380,000); Strategic Funding Source, Inc. v. Farmers Market of Fort Salonga, Inc., Harbor Park
Realy LLC and Jay Adoni, N.Y. Sup. Ct., N.Y. Co. Index No. 655218/2019 (collections action on merchant cash
advance on $714,000 in receivables); Swift Financial, LLC v. Harbor Park Realty, LLC and Jacob Adoni, N.Y. Sup.
Ct., Nassau Co. Index No. 602184/2019 (petition to confirm ~$87,000 arbitration award in favor of factoring
company); TD Bank N.A. v. Royalton Group Inc. and Jacob Adoni, N.Y. Sup. Ct., Nassau Co. Index No. 606385/2018
(action on $100,000 note); Highland Global Partners, Inc. v. Jay Adoni, N.Y. Sup. Ct., Nassau Co. Index No.
606179/2015 (motion for summary judgment in lieu of complaint on $150,000 promissory note); see also Associated
Supermarket Group LLC v. Farmers Market of Fort Salonga Inc. and Jacob Adoni, N.Y. Sup. Ct., Nassau Co. Index
No. 509585/2017 (action seeking $1.25 million for unpaid goods).
3
 See Jacob Adoni v. Affordable Luxury Group Inc., N.Y. Sup. Ct., N.Y. Co. Index No. 158666/2019 (alleging that
Mr. Adoni personally invested $7 million of his own money into the defamation defendant and to have created a
handbag group with her that was generating approximately $15 million in revenue by its second year).



9792248.4
Hon. Joan M. Azrack
January 15, 2021
Page 3


       We thank the Court for its attention to this matter.

                                             Respectfully submitted,

                                             /s/ Alexander G. Malyshev

                                             Alexander G. Malyshev


cc:    All Counsel of Record Via ECF




9792248.4
            EXHIBIT A


7817882.1
Nemon, Jacob H.

From:                 Malyshev, Alexander G.
Sent:                 Monday, January 11, 2021 4:47 PM
To:                   Marcus Nussbaum
Cc:                   Nemon, Jacob H.; 'mmagnozzi@magnozzilaw.com'
Subject:              RE: Harbor Park Realty, LLC et. al. v. World Business Lenders, LLC et. al. - Discovery
Attachments:          2020-10-20 - ECF#30 - Pre-Motion Conference Order(9746809.1).pdf


Marcus:

As you may recall, during the last conference the Court directed the parties to engage in targeted discovery before
January 1 on the issue of whether this was a business loan, before getting a briefing schedule for a motion. You
obviously know our position that it was a business loan (as confirmed by the very documents evidencing it). On
December 4 we served discovery on your client with respect to the issue, but received no objections or responses. I also
received no confirmation that your client will appear for his deposition (scheduled for tomorrow) and, in light of his
failure to provide documents we will not be going forward with it.

The deadline to provide the court with our proposed schedule for the motion is Friday. Please let us know if you agree
to the following schedule so that we can advise the court accordingly:

    ‐     February 15 – motion to be filed
    ‐     March 15 – opposition due date
    ‐     April 5 – reply due date


Alexander G. Malyshev, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005
Direct 212.238.8618 | Mobile 347.514.2742 | Fax 212.732.3232
malyshev@clm.com | www.clm.com



From: Malyshev, Alexander G.
Sent: Friday, December 4, 2020 4:32 PM
To: Marcus Nussbaum <marcus.nussbaum@gmail.com>
Cc: Nemon, Jacob H. <Nemon@clm.com>; 'mmagnozzi@magnozzilaw.com' <mmagnozzi@magnozzilaw.com>
Subject: Harbor Park Realty, LLC et. al. v. World Business Lenders, LLC et. al. ‐ Discovery

Marcus,

Not having heard back from you in response to my e‐mail earlier this week, I think we need to proceed with this
discovery under the schedule given to us by the court to brief the issue of whether this was a business loan. Attached
please find document requests, interrogatories, and a deposition notice to your client.

A hard copy will follow by mail, but I assume you are not in the office so I am serving it by e‐mail. I remain willing to
discuss possible settlement.

Alexander G. Malyshev, Esq.
Carter Ledyard & Milburn LLP
2 Wall Street | New York, NY 10005

                                                               1
Direct 212.238.8618 | Mobile 347.514.2742 | Fax 212.732.3232
malyshev@clm.com | www.clm.com




                                                         2
